DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
providing feedback to a person who generates video products, so that said feedback may help said person to improve his video products, comprising: a) a video product generated by said person; b) reference data relating to said video product and originated from at least one source; c) correlate elements of (a) with corresponding elements of (b) in order to generate feedback conclusions; and d) collect said feedback conclusions and provide them to said person when needed.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, and/or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation, wherein a person is provided with a feedback(s) regarding a product (e.g. a video product) that he/she is producing based on the analysis of the product and a reference data related to the product.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as a computer utilized to provide, when needed, a person with an automated feedback regarding a video product based on the analysis of the video product and a reference data relating to the video product, etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. receiving one or more inputs or data from a user(s) and/or an external source; analyzing the received input/data using one or more algorithms; generating one or more results/outputs, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is worth to note that the utilization of the conventional computer/Internet technology to assess—using one or more references—a video product(s) of a user, including providing the user with one or more feedbacks related to the video product(s), etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2015/0318020; US 2015/0288874).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-15). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-15 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “said automated feedback may help said person to improve his Video Products . . . ” (emphasis added). However, given the context of the above expression, it is unclear whether claimed method is helpful to the user.  
	Furthermore, it is unclear what is being implied per the term ”the elements of”. For instance, there is insufficient antecedent basis to the term “the elements”.   
In addition:
	Claim 8 recites, “said source of reference data is data from the GPS of a mobile device of said person which is used to generate the Video Product”; however, there is insufficient antecedent basis for the term “the GPS” in the claim.
	Claim 10 recites, “said improvement of Video Product leads to higher automated scoring for said person”; however, it is unclear what is being encompassed per the term, “higher automated scoring”, since the term “higher” is merely a relative terminology.
	Claim 12 is currently depends from claim 10; however, claim 10 does not recite a “Taker” and a “Visitor”; and therefore, there is insufficient antecedent basis for each of the terms “said Taker” and “said Visitor”. 
	Nevertheless, for examination purpose, claim 12 is considered to depend from claim 11 since claim 11 provides sufficient antecedent basis for reach of the above terms. 
	In addition, regarding claim 12, it is unclear how the assumed guarantee is possible since it is not possible to positively ascertain the score that the Visitor is providing. Moreover, claim 12 does not appear to be directed to a structural and/or a functional limitation; rather, it appears to be an assumption about someone’s intent.   
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
5.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-15 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The current claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because one or more of the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are as follows:  
“Analyzer which correlates elements of (a) with corresponding elements of (b) in order to generate . . .”; 
“Means to collect said AFC and provide them to said person . . . ”. 
However, the written description fails to: (i) disclose the corresponding structure, material, or acts that correspond to the above claimed elements, and (ii) clearly link the structure, material, or acts to the claimed function(s) associated with each element. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 9 and 10 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Dorner 11,375,256.
	Regarding claim 1, Dorner teaches the following claimed limitations: a computer implemented method for providing automated feedback to a person who generates Video Products, so that said automated feedback may help said person to improve his Video Products (col.13 lines 7-19: a system that provides automatic feedback on video creation based on learned relationships between video content and emotional reaction of users), comprising the elements of: a) A Video Product generated by said person; (col.24 lines 28-31: e.g. the system accepts a new video—i.e. a video product—from the user or person who created or uploaded the video); b) Reference data relating to said Video Product and originated from at least one source; c) Analyzer which correlates elements of (a) with corresponding elements of (b) in order to generate Automated Feedback Conclusions (AFC) (col.24 lines 44-67 and col.25, lines 1-11: e.g. the system identifies visual and audio features of the video; wherein the system also comprises a feature-reaction correlation model, which corresponds to the claimed reference data that relates to the video; and this model comprises predicted emotional reactions related to each of the one or more features in the video. Accordingly, the system utilizes the correlations between the features in the video and the predicted emotional reactions to generate one or more recommendations or feedbacks); and d) Means to collect said AFC and provide them to said person when needed by Automated Feedback Instructions (AFI) (col.25 lines 3-10: e.g. the system already stores the correlation established above, such as the predicted emotional reaction timelines in association with the video. Accordingly, the system already implements means to collect said AFC and provide them to said person when needed by Automated Feedback Instructions). 
Regarding claim 9, Dorner teaches the claimed limitations as discussed above per claim 1.
Dorner further teaches, said source of reference data is computer code's analysis of the Video Variables of the Video Product itself (col.24 lines 44-67 and col.25, lines 1-11: e.g. the system implements an algorithm that analyzes one or more features of the video content, including a model that predicts emotional reaction timelines for the video based on the features; and thereby it generates recommendations or feedback to the user. The above indicates that the reference data is computer code's analysis of the Video Variables of the Video Product itself).
Regarding claim 10, Dorner teaches the claimed limitations as discussed above per claim 1.
Dorner further teaches, said improvement of Video Product leads to higher automated scoring for said person (col.3 lines 12-47; col.4 lines 16-22 and also col.25 lines 19-34: e.g. the system analyzes data regarding reactions of viewers as applied to one or more timelines of the video; and thereby uses the data to qualitatively rate or rank the video created by the user. Accordingly, such rating or ranking corresponds to an automated scoring. Note that the term, “higher automated scoring”, is a relative term that signifies one’s subjective assumption above a given score; and therefore, it does not patentably distinguish the claim from the prior art).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 2 is currently rejected under 35 U.S.C.103 as being unpatentable over Dorner 11,375,256 in view of Sivan 2015/0288874.
Regarding claim 2, Dorner teaches the claimed limitations as discussed above per claim 1.
 Dorner further teaches, the method is implemented on-the-fly, therefore it provides said person with Automated Feedback Instructions relating to part of said Video Product while said person is generating additional parts of said Video Product (col.25, lines 19-38: e.g. the system already provides to the user, such as a streamer, feedback in real-time as the user is live streaming; wherein the system analyzes one or more parts of the video by comparing predicted future emotional reaction timeline with a desired emotional reaction timeline, and thereby recommends actions that the user could take).
Although Dorner does not expressly indicate that the feedback is relating to the previous part of the video, it is understood that the feedback is presented based on the evaluation of one or more parts of the video already made.
Nevertheless, Sivan discloses a system that provides feedback to a user based on the analysis of the video that the user made ([0010]; [0016] to [0019]; [0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Sivan; for example, by incorporating an option that allows the system to provide the real-time feedback based on the analysis of one or more parts of the video that the user already made, so that the user would have a further opportunity to refine one or more of parts of the video, etc.






●	Claims 3 is currently rejected under 35 U.S.C.103 as being unpatentable over Dorner 11,375,256 in view of Zavesky 2020/0007932.
Regarding claim 3, Dorner teaches the claimed limitations as discussed above per claim 1.
Dorner does not expressly describe that said Automated Feedback Instructions are provided to said person after completing a video Product so that said person can implement the Automated Feedback Instructions when generating next Video Products.
However, Zavesky discloses a system that collects and analyzes feedbacks received regarding a video from viewers; and thereby the system provides guidance or suggestion to the content producer, such as the specific types of video content that should be produced, etc. ([0017] lines 7-19).   
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Zavesky; for example, by incorporating an additional option that allows the system to further provide, based on the analysis of the video that the user has completed or posted, additional feedback—such as, suggestion regarding the specific types of video content that should be produced, etc., so that the user would have a further opportunity to correctly create/record one or more additional videos that he/she is planning to create/upload; thereby making the system more beneficial to the user. 
●	Claims 4-6 are currently rejected under 35 U.S.C.103 as being unpatentable over Dorner 11,375,256 in view of Kimball 2017/0358036.
Regarding each of claims 4-6, Dorner teaches the claimed limitations as discussed above per claim 1.
Dorner, as discussed per claim 1, does not expressly describe that said source of reference data is—(a) Instant Ideogram instruction (per claim 4), (b) oral instruction (per claim 5), and (c) text instructions (per claim 6)—which is provided to said person over the internet by another person.
However, Kimball discloses a system that allows a content creator to improve video content based on feedback(s) received from one or more viewers ([0002]); wherein the system provides the video, which is segmented according to one or more attributes, to the viewer(s); and wherein the viewer(s), while watching the video, provide one or more feedbacks, including: (a) ideograms or image comments that the viewer  creates or uploads, (b) audio comments (i.e. oral comment or instruction) that the viewer records, (c) text comments that the viewer types, etc. ([0068]; [0069] lines 1-8; and  [0078] lines 1-22).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Kimball; for example, by incorporating additional options that allow viewers to provide, while watching the video, different types of feedbacks—including (a) ideograms or pictures that the viewer(s) creates/uploads, (b) audio comments (oral comment or instruction) that the viewer(s) records, (c) text comments that the viewer(s) provides, etc., in order to enable the video creator to easily assess the perspective of one or more of the viewers regarding one or more parts of the video, so that the video creator would be able to easily recognize one or more contents that the viewers like; and thereby the video creator would use the feedback received from the viewers as a guide when producing subsequent video contents related to the same video and/or new videos, etc.
●	Claims 7, 8 and 13-15 are rejected under 35 U.S.C.103 as being unpatentable over Dorner 11,375,256 in view of Pribula 2015/0318020.
Regarding each of claims 7 and 8, Dorner teaches the claimed limitations as discussed above per claim 1.
Dorner does not expressly teach that said source of reference data is data from—(a) the sensors of a mobile device (per claim 7), (b) the GPS of a mobile device (per claim 8)—of said person which is used to generate the Video Product.
However, Pribula discloses a system that allows a user to create one or more video contents using a mobile device; and wherein the system provides, based on the analysis of sensor data received from the mobile device, a feedback(s) to the user in order to help the user improve the quality of the video being created/recorded; and wherein such sensor data comprises location coordinates ([0025]; [0034] lines 1-4; [0036] lines 1-6: Note that mobile devices, such as smartphones, normally implements GPS for determining location coordinates).   
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Pribula; for example, by incorporating one or more mobile devices, such as a smartphone, for creating one or more video content; wherein the mobile device implements one or more sensors, including a GPS, for detecting one or more attributes related to the mobile device and/or the environment during the video creation process; and wherein the system’s algorithm is further upgraded, so that the system provides additional feedbacks to the user (the video creator) based on sensor data gathered from one or more of the sensors of the mobile device, etc., so that the user would have an opportunity to further improve the quality of the video content that he/she is creating.  
Regarding each of claims 13-15, Dorner teaches the claimed limitations as discussed above per claim 1.
	Dorner does not expressly teach that the Automated Feedback Instructions are provided to said person via automated: (a) digital voice (claim 13); (b) text (claim 14), and (c) instant ideograms (claim 15).
	However, Pribula discloses a system that allows a user to create one or more video contents using a mobile device; and wherein the system provides automated feedbacks to the user using different modalities, including short text, icon (see [0053] lines 11-18: note that the images or icons represent ideograms since an ideogram is itself an icon or image); and also voice commands ([0057] lines 1-3 and lines 29-30: e.g. the voice command  corresponds to the automated digital voice).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Pribula; for example, by incorporating different modalities for presenting the feedback or recommendation to the user (e.g. text-based feedback, voice-based feedback, picture-based feedback, etc.), in order to allow the user to easily recognize the type of action needed to be performed during the video creating or recording process, so that the user would have a better chance to easily generate a good quality video.

●	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner 11,375,256 in view of Varghese 2005/0102375.
Regarding claim 11, Dorner teaches the claimed limitations as discussed above per claim 1.
Dorner already teaches that said person is a Taker and said source is a Visitor (col.25 lines 19 to 27: e.g. the streamer—i.e. the user who is streaming content—is the Taker; and the user or viewer who views the content is the Visitor). 
Dorner does not expressly teach that said reference data is the instructions provided by the visitor to the Taker.
However, Varghese discloses a system that allows a user who creates or uploads a video to receive rating and/or feedback from one or more viewers, wherein the user uploads the video clip to a website ([0012]); and wherein one or more viewers visiting the website are able to view the video and provide feedback, such comment or short note about the video ([0014]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Varghese; for example, by incorporating additional options that allow one or more viewers to provide, while watching the video, one or more feedbacks; such as comments about the video, etc., in order to enable the video creator to easily assess the perspective of one or more of the viewers regarding one or more parts of the video, etc.
Regarding claim 12, Dorner in view of Varghese teaches the claimed limitations as discussed above per claim 11.
Although Varghese does not expressly state guaranteeing higher score by the Visitor to the Taker for the improvement of the video, Varghese already allows the viewer to rate the video; such as, the viewer providing a score from 1 to 10, wherein 10 is the highest ([0059] lines 1-7; also see FIG 4).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Varghese; for example, by incorporating a further option that allows each viewer to rate/score one or more parts of the video; such as, a rating scale from one to ten, etc., so that the user would have a further option to easily recognize one or more parts of the video that the viewer(s) likes or dislikes based on the numerical value that the viewer is providing.
●	Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Dorner 11,375,256 in view of Sivan 2015/0288874.
Regarding claim 13, Dorner teaches the claimed limitations as discussed above per claim 1.
	Dorner does not expressly teach that the Automated Feedback Instructions are provided to said person via automated digital voice.
However, Sivan discloses a system that automatically generates feedbacks relating to one or more parts of a video that a user is creating; and wherein the feedback is presented using one or more modalities, including oral messages ([0016] to [0018]; [0035]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Sivan; for example, by incorporating different modalities for presenting the feedback or recommendation to the user, including an oral/voice-based feedback, etc., in order to allow the user to easily recognize the type of action needed to be performed during the video creating or recording process, so that the user would have a better chance to easily generate a good quality video.
●	Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Dorner 11,375,256 in view of Syed 2015/0139610.
Regarding claim 15, Dorner teaches the claimed limitations as discussed above per claim 1.
	Dorner does not expressly teach that the Automated Feedback Instructions are provided to said person via automated instant ideograms.
However, Syed discloses a system that automatically generates feedbacks or annotations relating to one or more parts of a video that a user is creating or uploading; and wherein the annotations are presented using one or more modalities, including ideograms ([0037] lines 1-11 and [0042]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Dorner in view of Syed; for example, by incorporating different modalities for presenting the feedback or recommendation to the user, including a picture-based feedback such as ideograms, etc., in order to allow the user to easily recognize the type of action needed to be performed during the video creating or recording process, so that the user would have a better chance to easily generate a good quality video.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715